Citation Nr: 1218235	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-43 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a prior December 2010 action, the Board found the Veteran had submitted new and material evidence with which to reopen his service connection claim for diabetes.  This issue had been the subject of a prior final denial by VA.  The Veteran's claim was then remanded by the Board for additional development and reconsideration by the RO on the merits.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had military service in Thailand and is found to have been exposed to herbicides therein. 

2.  Diabetes is recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

Diabetes may be presumed to have been incurred as a result of herbicide exposure during military service, and service connection for this disorder is thus warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for diabetes, to include as secondary to herbicide exposure.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as diabetes, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Additionally, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  

If the Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Among those enumerated diseases is diabetes mellitus. The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Veteran has alleged service in Vietnam on several occasions.  He has stated he was part of various covert teams which entered Vietnam to establish listening posts along North Vietnamese supply routes.  Review of the Veteran's service personnel records indicates his military occupations specialty (MOS) was cook, with no indication that he was involved in secret or covert operations in Vietnam.  Additionally, requests were made by VA with the U.S. Special Operations Command (USSOCOM) for verification of the Veteran's missions into Vietnam, but USSOCOM found no information to verify the Veteran's participation in any such operations.  

Nevertheless, the Board notes that the Veteran was assigned to the H & S Company, 7th Radio Research Field Station, stationed in Thailand in between 1972-74.  VA has repeatedly acknowledged that herbicides were used around the perimeters of various U.S. bases and field stations in Thailand in the 1960s and 70s.  See, e.g., VBA Fast Letter 09-20 (May 6, 2009); Compensation Service Bulletin (December 2011); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

In the present case, the Board notes the Veteran had lengthy service of over two years at a U.S. military facility in Thailand, and was thus likely exposed to herbicides during such service.  Additionally, he has presented VA medical evidence of a current diagnosis of diabetes, rendered by a competent medical expert.  Therefore, in light of 38 U.S.C.A. § 5107, herbicide exposure is conceded by the Board, and service connection for diabetes is granted on a presumptive basis.  


ORDER

Entitlement to service connection for diabetes is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


